                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR15-0078-JCC
10                             Plaintiff,                    ORDER
11          v.

12   VERNON WAYNE OFFICER,

13                             Defendant.
14

15          This matter comes before the Court on the Government’s unopposed motion regarding
16   the pending supervised release violation (Dkt. No. 149). Having thoroughly considered the
17   motion and relevant record, the Court hereby GRANTS the motion, dismisses the pending
18   supervised release violation without prejudice, lifts the appearance bond, and continues the terms
19   of supervision.
20          DATED this 8th day of June 2021.




                                                         A
21

22

23
                                                         John C. Coughenour
24                                                       UNITED STATES DISTRICT JUDGE
25

26


     ORDER
     CR15-0078-JCC
     PAGE - 1
